12-2796
         Ojha v. Holder
                                                                                       BIA
                                                                                  Videla, IJ
                                                                               A087 464 999
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 17th day of December, two thousand thirteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                DENNY CHIN,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _______________________________________
12
13       PARASH MANI OJHA,
14                Petitioner,
15
16                        v.                                    12-2796
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Gary J. Yerman, New York, New York.
24
25       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
26                                     Attorney General; Ernesto H. Molina,
27                                     Jr., Assistant Director; D. Nicholas
28                                     Harling, Trial Attorney, Office of
29                                     Immigration Litigation, U.S.
30                                     Department of Justice, Washington
31                                     D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Parash Mani Ojha, a native and citizen of

 6   Nepal, seeks review of a June 26, 2012, decision of the BIA,

 7   affirming the January 4, 2011, decision of Immigration Judge

 8   (“IJ”) Gabriel C. Videla, denying Ojha’s application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).   In re Parash Mani Ojha,

11   No. A087 464 999 (B.I.A. June 26, 2012), aff’g No. A087 464

12   999 (Immig. Ct. N.Y. City Jan. 4, 2011).     We assume the

13   parties’ familiarity with the underlying facts, procedural

14   history, and issues for review.

15       Under the circumstances of this case, we review the

16   decision of the IJ as modified by the BIA.     See Xue Hong

17   Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

18   2005).   The applicable standards of review are well-

19   established.   See 8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia

20   Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

21       For asylum applications governed by the REAL ID Act,

22   such as the application in this case, the agency may,


                                   2
 1   “[c]onsidering the totality of the circumstances,” base a

 2   credibility finding on an asylum applicant’s demeanor, the

 3   plausibility of the applicant’s account, and inconsistencies

 4   in her statements and other record evidence, without regard

 5   to whether they go “to the heart of the applicant’s claim.”

 6   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-

 7   64.   Substantial evidence supports the agency’s adverse

 8   credibility determination.

 9         In finding Ojha not credible, the agency reasonably

10   relied on his demeanor, noting that he laughed

11   inappropriately at times and that his testimony was hesitant

12   and evasive at other times.    See 8 U.S.C. §

13   1158(b)(1)(B)(iii); see also Majidi v. Gonzales, 430 F.3d

14   77, 81 n.1 (2d Cir. 2005).    Those findings are supported by

15   the hearing transcript.

16         The agency’s adverse credibility determination is

17   further supported by specific examples of inconsistencies

18   between Ojha’s testimony and his other statements of record.

19   See Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109

20   (2d Cir. 2006) (“We can be still more confident in our

21   review of observations about an applicant’s demeanor where,

22   as here, they are supported by specific examples of


                                    3
 1   inconsistent testimony.”).    Indeed, the agency reasonably

 2   found inconsistent statements regarding his motives for

 3   coming to the United States and whether he suffered harm on

 4   account of his political activities after 2005.       See

 5   8 U.S.C. § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534

 6   F.3d at 165-67.    Moreover, a reasonable fact finder would

 7   not be compelled to credit Ojha’s explanations for these

 8   inconsistencies.    See Majidi, 430 F.3d at 80-81.

 9       Given the demeanor and inconsistency findings, the

10   agency’s adverse credibility determination is supported by

11   substantial evidence, and was dispositive of Ojha’s claims

12   for asylum, withholding of removal, and CAT relief.         See Xiu

13   Xia Lin, 534 F.3d at 167; see also Paul v. Gonzales, 444

14   F.3d 148, 156 (2d Cir. 2006).       Accordingly, we need not

15   review the agency’s alternative determination that Ojha

16   failed to satisfy his burden of proof.

17       For the foregoing reasons, the petition for review is

18   DENIED.   As we have completed our review, any stay of

19   removal that the Court previously granted in this petition

20   is VACATED, and any pending motion for a stay of removal in

21   this petition is DENIED as moot.       Any pending request for

22   oral argument in this petition is DENIED in accordance with


                                     4
1   Federal Rule of Appellate Procedure 34(a)(2), and Second

2   Circuit Local Rule 34.1(b).

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk
5




                                   5